Motion Granted; Appeal Dismissed and Memorandum
Opinion filed March 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00626-CV
____________
 
JERRY A. WEATHERBEE, JR. AND TERESA A. WEATHERBEE,
Appellants
 
V.
 
FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee
 

 
On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 962340
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 24, 2010.  On March 3, 2011, the parties
filed a motion to dismiss the appeal by agreement.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Brown, Boyce, and Jamison.